Citation Nr: 0103427	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO) which, in pertinent 
part, denied the veteran's claim for entitlement to total 
rating for compensation purposes based on individual 
unemployability.  The veteran has been represented throughout 
this appeal by the American Legion.  


REMAND

The veteran is currently service connected for dysthymia, 
rated 50 percent disabling; right cheek scars, rated 10 
percent disabling; and right leg varicose veins (post 
operative), rated noncompensably disabling.  

As an initial matter, the Board notes that that the RO gave 
notice to the veteran that his appeal was being transferred 
to the Board in a letter to him, dated in March 2000.  In 
that letter, he was apprised of the regulation, 38 C.F.R. § 
20.1304, which governs the submission of additional evidence 
in an appeal after the Board has received the file.  
Thereafter, the record shows that the Board received 
additional medical evidence from the veteran in April 2000.  
The veteran did not indicate that he was waiving his right to 
have the RO first consider this evidence in connection with 
his claim. 

Pursuant to the provisions of 38 C.F.R. § 20.1304(a), an 
appellant will be granted a period of 90 days following the 
mailing of notice to him or her that an appeal has been 
certified to the Board for appellate review, and that the 
appellate record has been transferred to the Board, during 
which he or she may submit additional evidence.  By the 
provisions of 38 C.F.R. § 20.1304(c), any such evidence so 
received at the Board, "must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived . . . ."

In this case, the evidence shows that the veteran's claims 
file was transferred to the Board in March 2000.  Prior to 
the expiration of 90 days thereafter, the veteran submitted 
additional evidence to the Board which he wished to have 
considered in connection with his current claim.  Since the 
right to have this evidence reviewed by the RO was not 
waived, this evidence must be referred to the RO for its 
consideration.  38 C.F.R. § 20.1304(c).  Accordingly, it will 
be necessary to return the case to the RO for further review 
prior to the Board's entering a final decision.

Additionally, the Board notes that since the veteran was last 
afforded a VA psychiatric examination in September 1998, he 
has continued to receive treatment for his psychiatric 
disability.  Given that the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability is dependent upon an accurate assessment of 
his service-connected disabilities, the Board concludes that 
an additional VA psychiatric examination would be helpful in 
resolving the issue raised by the instant appeal.  

Further, a significant change in the law occurred during the 
pendency of the veteran's appeal.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should contact the veteran and 
ask him to identify the places at which 
he has received any treatment for his 
service connected disabilities since 
1997.  After procuring any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
copies of those records of treatment the 
veteran identifies that are not already 
in the record.   

3.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the severity of his service-
connected dysthymia.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should also express an 
opinion concerning the extent to which 
the veteran's service-connected 
psychiatric disability interferes with 
his prospects of obtaining and retaining 
substantially gainful employment.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  Following completion of the above and 
following any further development as may 
be deemed necessary as a result of its 
review of additional evidence, (to 
include the scheduling of any additional 
VA examinations as to the veteran's other 
service-connected disorders if 
appropriate), the RO should re-adjudicate 
the issue of entitlement to a total 
rating based on individual 
unemployability.  That decision should 
reflect consideration of all relevant 
evidence, including the additional 
evidence the veteran submitted in April 
2000, and the evidence obtained as a 
result of this Remand.  If that decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

